Citation Nr: 1612991	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 70 percent for adjustment disorder prior to May 14, 2007.

6.  Entitlement to a rating in excess of 10 percent for a lumbar strain with transitional L5 vertebra (low back disability).

7.  Entitlement to a compensable rating for left knee patellofemoral pain syndrome (left knee disability).

8.  Entitlement to a compensable rating for right knee patellofemoral pain syndrome (right knee disability).


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 2003 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A July 2015 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) from May 7, 2005 to May 15, 2007.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.

The issue of entitlement to service connection for a chronic headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have a disability manifested by a vision disorder, bilateral hearing loss for VA purposes, or PTSD.

2.  Prior to May 15, 2007, the Veteran's adjustment disorder was not shown to cause total occupational and social impairment.

3.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not functionally limited the forward flexion of the Veteran's thoracolumbar spine to less than 60 degrees or functionally limited the combined range of motion of the thoracolumbar spine less than 120 degrees; the evidence does not show muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and incapacitating episodes having a total duration of at least two weeks during a 12 month period have not been shown.

4.  The Veteran's bilateral knee disabilities do not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Prior to May 15, 2007, the criteria for a disability rating in excess of 70 percent for adjustment disorder have not been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).

5.  The criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

6.  The criteria for a compensable rating for the Veteran's bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
The Board notes that no VA examination was requested in relation to the issue of service connection for bilateral hearing loss.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for bilateral hearing loss.  See 38 U.S.C. § 5103A(a).  The record does not show any evidence establishing that the Veteran has current bilateral hearing loss or that bilateral hearing loss occurred in active service or within one year of separation from active service.  As such, elements (1) and (2) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that he has any current bilateral hearing loss or that any bilateral hearing loss began during or was otherwise caused by his naval service.  His statements alone are insufficient to trigger VA's duty to provide an examination.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed his service connection claims for a vision disorder, bilateral hearing loss, and PTSD in January 2006, which were denied by an August 2006 rating decision. 

Regarding his claim for a vision disorder, STRs show the Veteran reported having eye irritation that resolved in August 2003.  In September 2003, he had a normal examination of his eyes.  In January 2004, he denied having any eye irritation.  In March 2004, he was diagnosed with a foreign object in his left eye, but he denied having any vision changes or blurred vision.

After his separation from service, the medical records do not show any complaints, treatment, or diagnosis for a vision disorder.

In March 2006, the Veteran was afforded a VA examination for his vision.  The Veteran reported having painful eyes and spots in his vision for the previous one to two years.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran had an essentially normal eye examination but for right eye mild myopic astigmatism.  However, the examiner reported that astigmatism was not related to any injury or chemical exposure during his active service.

The VA examiner opined that the Veteran's current right eye mild myopic astigmatism was not related to his active service.  The VA examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support his opinion.  As this opinion is consistent with the record, which does not document any treatment for a vision disorder or afterwards, the VA examiner's opinion is given great probative value. 

The Veteran has not submitted any medical evidence supporting his contention that his vision disorder either began during or was otherwise caused by his naval service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The Board finds great probative value in the VA examiner's opinion as it was based on a physical examination and a review of the Veteran's in-service and post-service medical records.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his vision disorder was either due to or caused by his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his vision disorder was due to his active service.  He is clearly competent to report impairment of visual acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe visual symptoms, he lacks the medical training or qualification either to diagnose a visual disability or to relate it to his active service.  Id. 

The Board notes that while the Veteran received eye treatment during service, a chronic visual disability was not diagnosed during his service or within one year of separation from service.  As such, the Board finds that the evidence of record does not show continuous visual symptomatology since service.

The record contains no evidence of treatment for a chronic visual disability in service, the medical evidence does not document any visual disability treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a visual disorder.

Accordingly, the criteria for service connection have not been met for a visual disorder.  That is, the evidence does not show that a chronic visual disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a chronic visual disorder has existed continuously since service.  The medical opinion of record has also concluded that a current chronic visual disability neither began during nor was otherwise caused by the Veteran's active service   Therefore, the claim is denied. 

Regarding his claim for bilateral hearing loss, STRs show that the Veteran did not have hearing loss during his active service.  In January 2003 and September 2003, the Veteran had normal examinations of his ears and normal audiological examinations, which showed at most a 5 Hertz decibel shift.  In September 2003 and January 2004, he specifically denied having any ear injury, difficulty hearing, or any other hearing or ear problems.

After the Veteran's separation from service, medical records do not document any hearing complaints, symptoms, treatment, or diagnosis.

As such, the record does not show any current bilateral hearing loss.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for bilateral hearing loss is denied.

Regarding his claim for PTSD, STRs show that in January 2005, the Veteran was diagnosed with adjustment disorder, which has been granted service connection.  However, STRs do not show a diagnosis of PTSD during his active service.

Likewise, records after his separation from service show while had had a positive PTSD screen in February 2006, he was never formally diagnosed with PTSD pursuant to the DSM.

In March 2006, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a psychiatric examination, the examiner reported that the Veteran did not meet the DSM criteria for a diagnosis of PTSD and instead diagnosed the Veteran with adjustment disorder.

As such, the record does not show any current diagnosis of PTSD.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for PTSD is denied.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Adjustment Disorder

The Veteran was granted service connection for his adjustment disorder by an August 2006 rating decision and initially rated at 10 percent effective May 7, 2005.  In December 2007, his rating was increased to 30 percent prior to May 14, 2007, and to 100 percent after May 15, 2007.  In November 2009, his rating was increased to 70 percent prior to May 14, 2007.  The Veteran asserts he is entitled to a higher rating prior to May 15, 2007.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Prior to May 15, 2007, the Veteran's treatment records do not establish total occupational and total social impairment.  For example, in June 2005 the Veteran was observed to be clearly spoken and able to converse well.

At a March 2006 VA examination, the Veteran was oriented, his appearance and hygiene were appropriate, his communication and speech were normal, his thought processes were normal, his judgement was intact, and he denied having any hallucinations, delusions, suicidal ideation, or homicidal ideation; however, his memory was mildly abnormal and he had difficulty with retention of highly learned materials.  The VA examiner reported that his adjustment disorder caused occupational and social impairment, and found that his work efficiency was decreased and his social relationships were diminished.

In February 2007, the Veteran was cooperative, calm, and pleasant, his speech was normal, he was goal directed, his judgment was fair, and he was alert.  He was assessed a Global Assessment of Functioning (GAF) score of 65, which is suggestive of a finding by the medical professional that the Veteran had some mild symptoms or some difficulty in social or occupational functioning, but was generally functioning pretty well.  In March 2007, he was found to be engageable, pleasant, and cooperative, his thought processes were goal directed, he denied audio hallucinations, visual hallucinations, and suicidal ideation, and he was found to be fully alert and oriented.

Prior to May 14, 2007, the Veteran clearly experienced psychiatric symptomatology as a result of his adjustment disorder symptomology with symptoms such as memory problem and retention problems.  However, as indicated, the record does not establish that his adjustment disorder was manifested by total occupational and social impairment.  The Veteran is not entitled to a rating in excess of 70 percent.

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology prior to May 14, 2007.  The Veteran did not have any symptoms from his adjustment disorder that were unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's adjustment disorder and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to his adjustment disorder within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate and referral for extraschedular consideration is not warranted.

Low Back Disability

The Veteran was granted service connection for his lumbar strain with transitional L5 vertebra by an August 2006 rating decision with a 10 percent rating assigned under Diagnostic Code 5237 effective May 7, 2005.  The Veteran asserts he is entitled to a higher rating.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS for his low back disability.  At a March 2006 VA examination, the Veteran denied having any IVDS, although such a determination would be beyond the Veteran's expertise as it is a complex medical diagnosis.  Regardless, the record does not show that the Veteran has been prescribed any bed rest to treat his low back during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate I. 

The Veteran's treatment records show that in February 2006, he had normal back mobility with no pain or tenderness. 

In March 2006, the Veteran was afforded a VA examination for his low back.  He demonstrated forward flexion to 65 degrees with pain, extension to 30 degrees without pain, right and left lateral flexion to 30 degrees without pain, and left and right rotation to 30 degrees without pain.  He had no evidence of tenderness or weakness.  While pain limited his flexion, he had no additional limitations due to fatigue, weakness, lack of endurance, or incoordination after repetitive use.  He retained normal 5/5 strength in his lower extremities with no evidence of muscle atrophy.  He retained normal sensation and reflexes.  He denied having any functional impairment as a result of his low back disability.

In May 2007, the Veteran was noted to have normal strength in his upper and lower extremities and had normal muscle tone, normal sensation, and normal reflexes.  In June 2007, he had no back tenderness.  In February 2009, he had mild lumbar spine tender trigger points, but retained normal range of motion and had a normal neurological examination.

Thus, the medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  The Veteran's forward flexion exceeded 60 degrees and his combined range of motion exceeded 120 degrees, even considering the effects of pain.  He retained a normal gait.  He did not have an abnormal spinal contour.  Ankylosis has not been shown.  As such, a rating in excess of 10 percent is not warranted.

While the Veteran reported experiencing pain on range of motion testing, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran's pain began at 65 degrees of flexion, beyond the 60 degrees required for a rating in excess of 10 percent. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's range of motion was not limited by pain, beyond the range of motion shown.  While the Veteran reported pain, but repetitive testing did not show he had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination as to approximately forward flexion to 60 degrees or less.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's low back disability is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  However, the evidence suggests that the Veteran's back symptomatology is reasonably contemplated by the schedular rating criteria as discussed above.  The Veteran's low back disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's low back disability is unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his low back disability, which include pain, but such symptoms, while not specifically enumerated, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected low back disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his low back disability.  Thus, the Board finds that Rice is inapplicable 

Bilateral Knee Disabilities

The Veteran was granted service connection for his bilateral knee disabilities by an August 2006 rating decision and assigned a noncompensable rating under Diagnostic Code 5260 effective May 7, 2005.  The Veteran asserts he is entitled to higher ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of knee ankylosis.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The record contains no evidence of recurrent subluxation or lateral instability of a knee.  As such, this Diagnostic Code is not applicable.

Diagnostic Code 5258 evaluates semilunar cartilage, which is synonymous with the meniscus.  Diagnostic Code 5259 evaluates removal of the meniscus.  The record contains no evidence of a meniscal condition.  As such, these Diagnostic Codes are not applicable.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of genu recurvatum.  As such, this Diagnostic Code is not applicable. 

Under Diagnostic Codes 5260 and 5261 (limitation of knee flexion and knee extension respectively), a noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (i.e. at least 10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for either flexion limited to 30 degrees or extension limited to 15 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Veteran's medical records show very little treatment for his bilateral knees.  In February 2006, he retained normal 5/5 strength in his lower extremities.  

In March 2006, the Veteran was afforded a VA examination for his knees.  He reported many knee symptoms including pain, weakness, stiffness, swelling, redness, giving away, lack of endurance, locking, and easy fatigability.  However, he denied having any functional impairment due to his knees.  On examination, he had a normal gait and did not use an assistive device.  The examiner found no evidence of swelling, inflammation, edema, effusion, weakness, tenderness, redness, heat, guarding of movement, subluxation, or instability, in either of the Veteran's knees, although there was evidence of clicking sounds.  He had full and pain free range of motion in both knees.  The examiner noted that the Veteran's knees had no additional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome and opined that the Veteran should avoid kneeling and jumping.

In May 2007, the Veteran retained normal 5/5 strength in his lower extremities with normal tone, although he had an unsteady gait.  In June 2007, he retained full left knee range of motion, he had no instability of either knee, and he had a normal gait.

In view of the above, the Board finds that the criteria to assign a compensable rating for the Veteran's knees under Diagnostic Code 5260 have not been met.  As described above, the Veteran demonstrated full flexion in his knees with no evidence of pain.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a compensable rating for the Veteran's knees under Diagnostic Code 5261 have not been met.  The Veteran demonstrated full extension of his knees with no evidence of pain.  As such, the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees or more.

Accordingly, compensable schedular ratings for the Veteran's bilateral knee disabilities are denied.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examination documented normal 5/5 strength with no signs of weakness in the Veteran's lower extremities.  Moreover, on range of motion testing, pain or repetitive use did not further limit the Veteran's range of motion.  As such, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran reported bilateral knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained normal flexion and extension, in excess of even that which would be required for a noncompensable rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 and 5261.

Furthermore, as the record contains no objective evidence of knee pain, 38 C.F.R. § 4.59 is not applicable.  38 C.F.R. § 4.59 provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  However, as discussed above, the Veteran had no objective evidence of knee pain.  As such, a 10 percent rating for knee pain is not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Here, the evidence suggests that the Veteran's knee symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's bilateral knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to merit a noncompensable rating under Diagnostic Code 5260.  Although the Diagnostic Codes for the knee allows for higher ratings, the Board fully explained why compensable schedular ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's bilateral knee disabilities are unique or unusual in any way.  While the Veteran reported experiencing symptoms from his bilateral knee disabilities, which includes pain, weakness, stiffness, swelling, redness, giving away, lack or endurance, locking, and easy fatigability, such symptoms, while some of those symptoms may not have been specifically enumerated, they were nevertheless considered by the schedular ratings that were assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the schedular rating criteria reasonably describe the symptoms caused by the bilateral knee disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his bilateral knee disabilities.  Thus, the Board finds that Rice is inapplicable 


ORDER

Service connection for a vision disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.

A rating in excess of 70 percent prior to May 15, 2007, for adjustment disorder is denied.

A rating in excess of 10 percent for a low back disability is denied.

A compensable rating for a left knee disability is denied.

A compensable rating for a right knee disability is denied.


REMAND

The Veteran contends that he developed headaches as a result of his active naval service.  His STRs show that he complained of headaches in June 2004 and March 2005.  In June 2005, he reported continued headaches.

In March 2006, the Veteran was afforded a VA examination for his headaches.  He reported having headaches 24 hours per day.  While the VA examiner diagnosed the Veteran with tension headaches, but did not offer an opinion as to etiology.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The examiner should diagnose any headache disorder, and then should answer the following question:  Is it at least as likely as not (50 percent or greater) that any current headache disorder either began during or was otherwise caused by the Veteran's active service, to include as secondary to a service connected disability.  Why or why not?

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


